DETAILED ACTION
This action is a response to communication filed January 19th, 2021.
Claims 1, and 3-20 are pending in this application.   Claim 1, 7, 10, 14, and 17 are currently amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gasparakis et al (U.S. Patent Publication no. 2015/0188772) in view of Duggal et al (U.S. Patent Application Publication no. 2019/0052549, hereinafter Duggal).

With respect to claim 1, Gasparakis discloses a method comprising:
receiving a request to instantiate a network element in a physical network (paragraph [0041], lines 1-5); 
instantiating the network element in the physical network in accordance with the request (paragraph [0041], lines 5-16); 
configuring a mutable network element to simulate at least one other network element in the network based on the request (paragraph [0041], lines 1-3); and

responsive to results of the test, receiving a confirmation that the network element is configured in accordance with the request (paragraph [0046], lines 41-49).
But Gasparakis does not disclose configuring a mutable network element in the physical network to simulate at least one other network element in the physical network based on the request.
However, Duggal discloses configuring a mutable network element in the physical network (paragraphs [0335] & [0337], the product is realized as a network service chain…deployed into an edge data center) to simulate at least one other network element in the physical network based on the request (paragraph [0336], lines 1-7, automated testing/verification of the end-to-end vCPU before it is released to the user).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the system implementing in an online social media platform for sharing ephemeral post in real-time of Ghoul with the system for domain-driven design and execution of metamodels of Duggal.  The motivation to combine being to improve the design, execution, and deployment of virtual computing environments.  The design, execution, and deployment of virtual computing environments being improved by mapping properties and behaviors onto components of the system and instantiating the contextually- motivated network services (Duggal: abstract).

With respect to claim 3, the combination of Gasparakis and Duggal discloses the method of claim 1, Gasparakis further discloses wherein the test is an off-line operational (paragraph [0041], lines 1-5, simulated representation).

With respect to claim 4, the combination of Gasparakis and Duggal discloses the method of claim 1, Gasparakis further discloses wherein the test is based on policies (paragraph [0029], lines 1-8).

With respect to claim 5, the combination of Gasparakis and Duggal discloses the method of claim 1, Gasparakis further discloses further comprising receiving an alert instead of the confirmation if the test is a failed test (paragraph [0044]).

With respect to claim 6, the combination of Gasparakis and Duggal discloses the method of claim 1, Gasparakis further discloses further comprising enabling the network element to become operational (paragraph [0057]).

With respect to claim 7, Gasparakis discloses a system comprising:
an orchestrator for a software-defined network and configured to receive a request for operation of the software-defined network on a physical network (paragraph [0055], lines 1-9);
a software-defined network controller operating on the physical network in communication with the orchestrator through a northbound application programming interface (paragraph [0055], lines 1-9);
at least one network element in communication with the software defined network controller though a southbound application programming interface (paragraph [0055], lines 9-14), the network element configured to instantiate a network element based on the request (paragraph [0058]); and
a mutable network element on the physical network configured to receive the request and instantiate one or more additional virtual functions within the mutable network element in accordance with the request (paragraph [0047], lines 13-24).
But Gasparakis does not disclose at least one network element in communication with the software defined network controller though a southbound application programming interface, the network element configured to instantiate a network element based on the request.
the product is realized as a network service chain…deployed into an edge data center); and
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the system implementing in an online social media platform for sharing ephemeral post in real-time of Ghoul with the system for domain-driven design and execution of metamodels of Duggal.  The motivation to combine being to improve the design, execution, and deployment of virtual computing environments.  The design, execution, and deployment of virtual computing environments being improved by mapping properties and behaviors onto components of the system and instantiating the contextually- motivated network services (Duggal: abstract).

With respect to claim 8, the combination of Gasparakis and Duggal discloses the system of claim 7, Gasparakis further discloses wherein the mutable network element is configured to perform a test on the at least one network element in accordance with the request (paragraph [0038]).

With respect to claim 9, the combination of Gasparakis and Duggal discloses the system of claim 8, Gasparakis further discloses wherein the test is successful, and the mutable network element is configured to communicate the results of the test to the orchestrator (paragraph [0038]).

With respect to claim 10, the combination of Gasparakis and Duggal discloses the system of claim 9, Duggal further discloses wherein the at least one network element becomes operational on the physical network in accordance with the request (paragraphs [0335] & [0337], the product is realized as a network service chain…deployed into an edge data center).

With respect to claim 11, the combination of Gasparakis and Duggal discloses the system of claim 8, Gasparakis further discloses wherein the test is not successful, and the mutable network element is configured to generate an alarm message (paragraph [0044]).

With respect to claim 12, the combination of Gasparakis and Duggal discloses the system of claim 7, Gasparakis further discloses further comprising a policy database containing one or more policies and wherein the mutable network element is configured to test the at least one network element in accordance with the one or more policies (paragraph [0038]).

With respect to claim 13, the combination of Gasparakis and Duggal discloses the system of claim 7, Gasparakis further discloses wherein the mutable network element is further configured to communicate with the at least one network element (paragraph [0042]).

With respect to claim 14, the combination of Gasparakis and Duggal discloses the system of claim 7, Duggal further discloses wherein the mutable network element is configured to instantiate a plurality of replicated virtual functions on the physical network to mimic an operation of one or more network element functions (paragraph [0334]).

With respect to claim 15, the combination of Gasparakis and Duggal discloses the system of claim 14, Gasparakis further discloses wherein the mutable network element is configured to perform a test of the at least one network element by interaction with the plurality of replicated virtual functions (paragraph [0041], lines 1-5).

With respect to claim 16, the combination of Gasparakis and Duggal discloses the system of claim 14, Gasparakis further discloses wherein the test includes testing one of a permissible configuration or an impermissible configuration (paragraph [0044]).

With respect to claim 17, Gasparakis discloses an apparatus comprising: 
an input-output interface (paragraph [0038]);
a processor coupled to the input-output interface (paragraph [0038]) wherein the processor is further coupled to a memory the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
receiving a request to instantiate a network element on a physical network (paragraph [0041], lines 1-5); 
creating at least one virtual function on the physical network to test the network element (paragraph [0038]); 
testing the network element (paragraph [0038]); and
permitting the network element to become active based on the testing (paragraph [0041], lines 5-16).
But Gasparakis does not disclose testing the network element on a physical network.
However, Duggal discloses testing the network element on a physical network (paragraph [0336], lines 1-7, automated testing/verification of the end-to-end vCPU before it is released to the user); and
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the system implementing in an online social media platform for sharing ephemeral post in real-time of Ghoul with the system for domain-driven design and execution of metamodels of Duggal.  The motivation to combine being to improve the design, execution, and deployment of virtual computing environments.  The design, execution, and deployment of virtual computing environments being 

With respect to claim 18, the combination of Gasparakis and Duggal discloses the apparatus of claim 16, Gasparakis further discloses wherein the testing step is based on one of the request or a policy (paragraph [0038]).

With respect to claim 19, the combination of Gasparakis and Duggal discloses the apparatus of claim 18, Gasparakis further discloses wherein if the testing step is not successful, the operations further comprise generating an alarm instead of performing the permitting step (paragraph [0044]).

With respect to claim 20, the combination of Gasparakis and Duggal discloses the apparatus of claim 18, Gasparakis further discloses wherein the operations further comprise deleting the virtual function after the permitting step is executed (paragraph [0047], lines 13-24).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mattson	Pat. Pub.	2015/0381515
Mann		Pat. Pub.	2016/0182619
Wood		Patent no.	9,780,909
Taaghol		Patent no. 	9,843,624
Hwang		Pat. Pub.	2018/0316543
Ashrafi		Pat. Pub.	2018/0376338
Duggal		Pat. Pub.	2019/0052549
Bogineni	Pat. Pub.	2019/0124589
Monshizadeh	Pat. Pub.	2019/0215305
Nistor		Patent no.	10,425,320
Tomkins	Pat. Pub.	2020/0067772
Bisht		Pat. Pub.	2020/0084131
Do		Pat. Pub.	2020/0145299
Jonnalagadda	Pat. Pub.	2020/0259712

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

3/13/21
/BLAKE J RUBIN/Examiner, Art Unit 2457